IN THE COURT OF APPEALS OF TENNESSEE
            MIDDLE SECTION AT NASHVILLE

                                                               FILED
                                                               January 14, 1998

ROBERT OGBURN,                        )                      Cecil W. Crowson
                                      )                     Appellate Court Clerk
      Plaintiff/Appellant,            )      Davidson Chancery
                                      )      No. 96-1806-I(II)
VS.                                   )
                                      )      Appeal No.
TENNESSEE DEPARTMENT OF               )      01A01-9707-CH-00284
CORRECTION, ET AL.,                   )
                                      )
      Defendants/Appellees.           )




                        DISSENTING OPINION


      I respectfully dissent from the court’s conclusion that the Department of
Correction was not required to promulgate Policy 502.02 as a rule in accordance with
the Uniform Administrative Procedures Act. See Mandela v. Campbell, App. No.
01A01-9607-CH-00332, 1996 WL 730289, at *3 (Tenn. Ct. App. Dec. 20, 1996),
perm. app. granted (Tenn. May 12, 1997) (Koch, J., dissenting).


      I concur with the remaining provisions of the opinion.



                                      _______________________________
                                      WILLIAM C. KOCH, JR., JUDGE